MEMO0O.ENDORSED

-13-cr-00911- t169 Filed 08/31/20 Page 1 of 2
ES8e/ 7 TSEMGTTENSR BOGunent 188 Elled 08/3190 Bags tore

a
——

DOCUMENT

PARKER AND CARMODY, LLP | ELECTRONICALLY fi
ATTORNEYS AT LAW SOC E:
850 THIRD AVENUE a ——
14™ FLOOR DATE FILED:_8 (31/2020 |

NEW YORK, N.Y, 10022 veces camecccinsl emery =H
DANIEL S. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DanielParker@aol.com

August 31, 2020

By ECF
Hon. Nelson S. Roman

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Cheri Almanzar-Paulino
7:13-cr-00911-NSR-4

Dear Judge Roman:
I write with the consent of AUSA Perry Carbone and Probation Officer Christopher Baker

requesting permission for Mr. Almanzar-Paulino to travel to the Dominican Republic to visit his
ailing mother and to return to New York in one month.

 

Mr. Almanzar-Paulino’s mother, Estebania Paulina Mena, is seriously ill and was recently in
the Clinica Centro Medico Cardio Renal hospital. She was released from the hospital about one
week ago and sent to the Clinical Surgical Center in The Guaranas, for treatment. Under
separate cover, I have provided Probation with a letter providing proof of her diagnosis, which
includes “a hypertensive crisis, probable left brain vascular disease, and diabetes Decompensated
type two mellitus.”

Ifthe Court approves of this application, Mr. Almanzar-Paulino will be staying at Calle Duarte

_# 89, Las Guaranas S i e Macori.

Since his release from custody in October 2019, Mr. Almanzar-Paulino has been compliant
with his supervision requirements. He has been living in Yonkers and working as a stock person.
His term of supervision is due to end in October 2022.

 

Mr. Almanzar respectfully requests that the Court grant this application and direct that Mr.
Almanzar-Paulino return to this District no later than one month from the date of the Court’s
order and that upon his return, he notify his Probation Officer immediately.

In addition, I respectfully request that the Court re-appoint me to represent him for this limited _

purpose nunc pro tunc to August 26, 2020.

 
CO

Cases ARE Cr OSd ti eR ee 188 eed 83/31/50 page 5 SF

If the foregoing meets with the Court’s approval, then I respectfully request that Your Honor
“So Order” this letter.

Thank you for your attention to, and consideration in, this matter.
Respectfully submitted,
/s/

Daniel S. Parker

Parker and Carmody, LLP
850 Third Avenue

14" Floor

New York, NY 10022
Tel. 212-239-9777

Cc: AUSA P. Carbone
PO C. Baker (by email)

Counsel's request to be reappointed to represent Defendant for
this limited purpose nunc pro tunc to Aug. 26, 2020 is granted.
There being no opposition from the U.S. Government, the
application is granted. Clerk of the Court requested to
terminate the motion (doc. 168).

Dated: Aug. 31, 2020 SOORDERED. »-
: vo . ££

 

Nelson S. Roman, U.S.DJ.
